 Case 3:18-cv-02935-X-BH Document 51 Filed 03/24/20                               Page 1 of 5 PageID 435



                            IN TH E UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

VALERIE JACKSON,                                          §
          Plaintiff,                                      §
                                                          §
v.                                                        §     Civil Action No. 3:18-CV-2935-X-BH
                                                          §
LUPE VALDEZ, MARIAN BROWN,                                §
SAMUEL JOSEPH, LIZYAMMA                                   §
SAMUEL, UNKNOWN DALLAS                                    §
EMPLOYEE III, and DALLAS                                  §
COUNTY, TEXAS,                                            §
          Defendants.                                     §     Referred to U.S. Magistrate Judge1

                    SCHEDULING ORDER FOR MOTIONS FOR SUMMARY
                    JUDGMENT ON THE ISSUE OF QUALIFIED IMMUNITY

       This is a civil rights action under 42 U.S.C. § 1983, in which the plaintiff claims the
defendants violated her rights under the Fourth, Fifth, and Fourteenth Amendments of the
Constitution. In their answer, filed on August 12, 2019, the defendants Lizyamma Samuel and
Samuel Joseph, collectively, “Defendants”, asserted the defense of qualified immunity.

        The Supreme Court has emphasized that “qualified immunity questions should be resolved
at the earliest possible stage in litigation.” Anderson v. Creighton, 483 U.S. 635, 646 n.5 (1987)
(citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To ensure the early resolution of the
qualified immunity issue, the Court enters this scheduling order.

                                I. CONSENT TO MAGISTRATE JUDGE

        Federal law provides that with the consent of all parties, the Court can reassign this case to
a magistrate judge for further proceedings and entry of judgment. In the Dallas Division of the
Northern District of Texas, the assignment is made to the magistrate judge randomly assigned to the
case at the time it was docketed. This procedure does not adversely affect the right to appeal a
judgment directly to the circuit court. A party is free to withhold consent without adverse
substantive consequences. If a consent form is not filed within 20 days of the date of this order, the
Court will deem that failure as evidence that the parties wish that the cause of action proceed before
the district judge to whom the case was assigned. Should all parties subsequently consent to trial
by a magistrate judge, however, the district judge may in his/her discretion so order. A consent form
is attached for the convenience of the parties to the extent that they wish to exercise this option.


     1
      By Standing Order of Reference filed January 8, 2020 (doc. 43), this case was referred for full case management.

                                                         -1-
 Case 3:18-cv-02935-X-BH Document 51 Filed 03/24/20                     Page 2 of 5 PageID 436



                                          II. DEADLINES

A.      Motion for Summary Judgment

        Defendants shall file motions for summary judgment with supporting evidence on the issue
of qualified immunity no later than April 23, 2020.

B.      Discovery

        All discovery against Defendants in their individual capacities is stayed pending a ruling on
the motions for summary judgment. See Wicks v. Mississippi State Employment Services, 41 F.3d
991, 994-95 (5th Cir.), cert. denied, 115 S.Ct. 2555 (1995) (citing cases) (holding that stay of
discovery is mandatory unless the court is unable to rule on the immunity defense without further
clarification of the facts).

        To the extent that the plaintiff contends that limited discovery is required in order to respond
to the qualified immunity issues raised in the summary judgment motion, the plaintiff may file a
motion for leave to conduct discovery by May 8, 2020. The motion must include: (1) the specific
interrogatories plaintiff wants to send to Defendants in their individual capacities; (2) a list of the
specific documents or categories of documents plaintiff wants to obtain from Defendants in their
individual capacities; and (3) an explanation of why this discovery is necessary to enable the
plaintiff to respond to the specific qualified immunity issues raised in the motion for summary
judgment. The Court will review the plaintiff’s request to determine whether any or all of the
discovery should be allowed. If the Court grants the motion, an amended scheduling order will issue
setting forth the specific discovery allowed as well as deadlines for completion of discovery and
response to the motion for summary judgment on the issue of qualified immunity.

C.      Response to Motion for Summary Judgment

       If the plaintiff does not file a motion for leave to conduct discovery by the deadline in
paragraph B above, the plaintiff shall file a written response to Defendants’ motion for summary
judgment with controverting evidence no later than May 23, 2020.

D.      Reply to Response to Motion for Summary Judgment

       Defendants may file a reply brief to the plaintiff’s response, but introduce no additional
evidence, no later than June 12, 2020.

E.      Hearing

       The Court will rule on the motion based on the written submissions of the parties without
hearing oral argument.



                                                 -2-
Case 3:18-cv-02935-X-BH Document 51 Filed 03/24/20    Page 3 of 5 PageID 437



    SO ORDERED on this 24th day of March, 2020.



                                           ___________________________________
                                           IRMA CARRILLO RAMIREZ
                                           UNITED STATES MAGISTRATE JUDGE




                                     -3-
 Case 3:18-cv-02935-X-BH Document 51 Filed 03/24/20                   Page 4 of 5 PageID 438



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VALERIE JACKSON,                §
                                §
          Plaintiff,            §
                                §
v.                              § Civil Action No. 3:18-CV-2935-X-BH
                                §
LUPE VALDEZ, MARIAN BROWN,      §
SAMUEL JOSEPH, LIZYAMMA         §
SAMUEL, UNKNOWN DALLAS          §
EMPLOYEE III, and DALLAS        §
COUNTY, TEXAS,                  §
                                §
          Defendants.           §
   CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above captioned
civil matter hereby waive their right to proceed before a Judge of the United States District Court
and consent to have a United States Magistrate Judge conduct any and all further proceedings in the
above styled case (including the trial) and order entry of a final judgment.

Party or Counsel of Record                                    Date

_____________________________________                         ________________

_____________________________________                         ________________

_____________________________________                         ________________

Note: Return this form to the District Clerk only if it has been executed by all parties to the case.
____________________________________________________________________________

                                ORDER OF REASSIGNMENT

       IT IS HEREBY ORDERED that the above captioned matter be reassigned to United States
Magistrate Judge Irma Carrillo Ramirez for the conduct of all further proceedings and the entry of
judgment in accordance with 28 U.S.C. § 636(c) and the foregoing consent of the parties.



DATED:___________________                     _____________________________________

                                                -4-
Case 3:18-cv-02935-X-BH Document 51 Filed 03/24/20   Page 5 of 5 PageID 439



                                  UNITED STATES DISTRICT JUDGE




                                   -5-
